     Adam B. Nach – 013622
1    Helen K. Santilli – 032441
2    LANE & NACH, P.C.
     2001 E Campbell Avenue, Suite 103
3    Phoenix, AZ 85016
     Telephone No.: (602) 258-6000
4    Facsimile No.: (602) 258-6003
     Email: adam.nach@lane-nach.com
5    Email: helen.santilli@lane-nach.com
     Attorneys for Trudy A. Nowak, Trustee
6
                       IN THE UNITED STATES BANKRUPTCY COURT
7
                               FOR THE DISTRICT OF ARIZONA
8
     In re:                                         (Chapter 7 Case)
9
     THOMAS E. BLACK, III,                          No. 4:16-bk-12086-BMW
10
                                                     TRUSTEE’S MOTION TO SELL ESTATE’S
11                  Debtor.                             INTEREST IN BUSINESS ENTITY
12

13            Trudy A. Nowak, Chapter 7 Trustee, herein applies to this Court for an Order approving

14   Trustee’s Motion to Sell Estate’s Interest in Business Entity (“Motion”). In support of her

15   Motion, Trustee submits the following Memorandum of Points and Authorities and the entire

16   record of this administrative case.

17                        MEMORANDUM OF POINTS AND AUTHORITIES

18   I. FACTUAL BACKGROUND

19            1.   This case was commenced by a voluntary Petition filed by Thomas E. Black III

20   (“Debtor”) under Chapter 7 of Title 11 on October 20, 2016 (“Petition Date”).

21            2.   Trudy A. Nowak is the duly qualified and acting Trustee in this case (“Trustee”).

22            3.    On Schedule A/B, Debtor disclosed a 100% interest in Plants of Distinction, Inc.

23   (“Plants of Distinction”), an Arizona corporation.

24            4.    Upon information and belief, Plants of Distinction has continuously operated

25   since the Petition Date and continues to operate.

26            5.    Trustee conducted an examination of Debtor pursuant to Fed.R.Bankr.P. 2004,

27   wherein Debtor subsequently produced financial statements, balance sheets, including assets,

28   liability, and equity information for Plants of Distinction for the years 2016 through 2018.


 Case 4:16-bk-12086-BMW         Doc 64 Filed 05/30/19 Entered 05/30/19 14:33:26           Desc
                                Main Document    Page 1 of 5
 1          6.     Trustee also conducted a UCC Lien Search on the Arizona Secretary of State
 2   website for any recorded/perfected liens against personal property of the Debtor, and the search
 3   did not disclose any recorded liens or encumbrances against Debtor’s scheduled interest in Plants
 4   of Distinction.
 5          7.     The Trustee proposes to offer the Estate’s interest in Plants of Distinction for sale to
 6   the person making the highest and best bid at public sale on Friday, June 28, 2019, at 8:30 a.m.,
 7   at the Office of the United States Trustee, 230 North First Avenue, First Floor, Suite 102,
 8   Phoenix, Arizona (hereinafter referred to as “Sale”). Any payment shall be in the form of a check
 9   naming as payee “Trudy A. Nowak, Trustee”.
10          8.     The Debtor (“Buyer”) has offered to purchase the Estate’s interest in Plants of
11   Distinction for the sum of $3,000.00, subject to better and higher offers, and subject to Trustee
12   and Bankruptcy Court approval.
13          9.     Prospective purchasers are encouraged to personally inspect/perform their own due
14   diligence of the property being sold, as the property will be sold on an “AS IS” “WHERE IS”
15   basis, with no warranties, guarantees express or implied, and subject to all liens, claims, interests,
16   and encumbrances.
17          10.     All sales are subject to sales tax unless the property being sold is tax-exempt or a
18   resale number is used as proof of exemption.
19          11.    Any prospective party interested in bidding on this Property may appear in-person
20   on the date and time of the proposed Sale. To bid by telephone call 1 (310) 372-7549 wait for
21   prompt – ACCESS CODE # 831482 then press #.
22          12.    Buyer is the Debtor, is not an insider, is a good faith purchaser, and is entitled to the
23   benefits provided by 11 U.S.C. § 363(m).
24          13.    Trustee is not aware of any other entities holding an interest in the Business Entity
25   Interest being sold.
26          14.    There has been no stay relief sought as to the Debtor’s scheduled interest in Plants
27   of Distinction.
28
                                                  2
 Case 4:16-bk-12086-BMW         Doc 64 Filed 05/30/19 Entered 05/30/19 14:33:26               Desc
                                Main Document    Page 2 of 5
 1          15.    The Trustee is not aware of any recent appraisals on the Debtor’s scheduled interest
 2   in Plants of Distinction.
 3          16.    There are no broker’s fees/compensation related to this Sale.
 4          17.    Upon the later of the Court approving the sale of the Motion, completion of the
 5   proposed Sale, and receipt of full payment of the purchase price, Trustee shall execute a Bill of
 6   Sale transferring the Estate’s interest in Plants of Distinction to the prevailing bidder subject to the
 7   terms set forth herein and an Order entered by the Court approving the terms of the sale.
 8          18. The Trustee will distribute financial statements, title reports, and other
 9   information in her possession to any interested buyer that signs a non-disclosure agreement.
10          B.      LEGAL AUTHORITY.
11          19.     This Court has jurisdiction over Debtor’s Chapter 7 case under 28 U.S.C. § 1334.
12   Proceedings with respect to the Motion are core proceedings that the Court may hear and
13   decide. See 28 U.S.C. § 157(b)(1) and (b)(2)(A), (M), (N), and (O). Moreover, venue is
14   appropriate pursuant to 28 U.S.C. § 1408(1).
15          20.     Property of the Estate includes “all legal or equitable interests of the debtor in
16   property as of the commencement of the case.” See 11 U.S.C. § 541(a). The concept of property
17   of the estate is broad in scope, encompassing all kinds of property, including tangible and
18   intangible property, causes of action, real and personal property, certain property held by the
19   debtor in trust for others, and certain property of the debtor held by others. See U.S. v. Whiting
20   Pools, 462 U.S. 198, n.9 (1983). As detailed above, in his Schedules of Assets and Liabilities,
21   Debtor discloses a 0.9259% interest in Ten-Twenty University, LLC, and the interest is not
22   otherwise exempt. Therefore, the Property is property of the Estate that can be liquidated for
23   the benefit of the creditors of this Estate.
24          21.     11 U.S.C. § 363(b)(1) provides that “[t]he [T]rustee, after notice and a hearing, may
25   use, sell, or lease, other than in the ordinary course of business, property of the estate, ….”
26          22.     A trustee must demonstrate a sound business justification for a sale or use of
27   assets outside the ordinary course of business. E.g., In re Continental Air Lines, Inc., 780 F.2d
28
                                                   3
 Case 4:16-bk-12086-BMW          Doc 64 Filed 05/30/19 Entered 05/30/19 14:33:26               Desc
                                 Main Document    Page 3 of 5
 1   1223, 1226 (5th Cir. 1986). Courts look to various factors to determine whether to approve a
 2   motion under section 363(b), such as: (i) whether a sound business reason exists for the
 3   proposed transaction; (ii) whether fair and reasonable consideration is provided; (iii) whether
 4   the transaction has been proposed and negotiated in good faith; and (iv) whether adequate and
 5   reasonable notice is provided. In re Condere, 228 B.R. 615, 626 (S.D. Miss. 1998).
 6          23.     The Trustee believes that a sound business justification exists for the sale of Plants
 7   of Distinction, where the proposed Sale will generate funds for the benefit of the creditors of this
 8   Estate and is in the best interest for all creditors and parties-in-interest.
 9          24.     The Trustee respectfully requests that the Court, in the discretion provided to it
10   under Fed.R.Bankr.P. 6004(h), waive the fourteen-day stay of the Order arising under that
11   same Bankruptcy Rule.
12          WHEREFORE, the Trustee prays for an Order of this Court as follows:
13                  A.      Granting Trustee’s Motion to Sell Estate’s Interest in Plants of Distinction
14                          “as is” / “where is” with no warranties express or implied, subject to any
15                          liens, claims, interests, and encumbrances to Buyer or anyone submitting a
16                          higher and better offer;
17                  B.      Authorizing the Trustee to accept the proceeds from the sale of the
18                          Estate’s interest in Plants of Distinction;
19                  C.      Authorizing the Trustee to execute all additional documents and perform
20                          other such acts as may be necessary or reasonably requested to facilitate and
21                          complete the transaction;
22                  D.      Determining that Buyer is a good faith buyer pursuant to 11 U.S.C. §
23                          363(m);
24                  E.      Waiving the 14-day stay of Fed.R.Bank.P. Rule 6004(h); and,
25                  F.      For such other and further relief as this Court deems just and proper.
26

27
28
                                                    4
 Case 4:16-bk-12086-BMW           Doc 64 Filed 05/30/19 Entered 05/30/19 14:33:26            Desc
                                  Main Document    Page 4 of 5
 1          RESPECTFULLY SUBMITTED this 30th day of May, 2019.
 2
                                        LANE & NACH, P.C.
 3
                                        By: /s/ Adam B. Nach - 013622
 4                                              Adam B. Nach
                                                Helen K. Santilli
 5                                              Attorneys for Trustee

 6                                   CERTIFICATE OF MAILING

 7
     A COPY of the foregoing delivered via first class mail to:
 8
     Thomas E. Black III
 9   9835 E. Morning Star Drive
     Tucson, AZ 85749
10   Debtor

11   Plants of Distinction
     c/o Thomas E. Black III
12   6930 E. Tanque Verde Road
     Tucson, AZ
13
     WITH A COPY of the foregoing delivered via email to:
14
     Eric Slocum Sparks
15   Eric Slocum Sparks PC
     3505 N. Campbell Ave., #501
16   Tucson, AZ 85719
     Email: law@ericslocumsparkspc.com
17   Attorney for Debtor

18   Office of U.S. Trustee
     230 North First Avenue
19   Phoenix, AZ 85003
     Email: Jennifer.A.Giaimo@usdoj.gov
20

21   By: /s/ Terie Flowers Turner

22

23

24

25

26

27
28
                                                 5
 Case 4:16-bk-12086-BMW        Doc 64 Filed 05/30/19 Entered 05/30/19 14:33:26   Desc
                               Main Document    Page 5 of 5
